United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-3017
                                     ___________

Cheryl Jane Followell, As Executrix     *
of the Estate of Betty Jane Gurley;     *
Gurley Refining Company, a              *
Partnership; William M. Gurley,         *
                                        *
            Plaintiffs - Appellants,    *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
United States of America,               *
                                        *
            Defendant - Appellee.       *
                                   ___________

                               Submitted: May 15, 2008
                                  Filed: July 3, 2008
                                   ___________

Before LOKEN, Chief Judge, BEAM and BYE, Circuit Judges.
                              ___________

BYE, Circuit Judge.

       Cheryl Followell, as executrix, brings this action on behalf of the estate of her
deceased mother, Betty Gurley. Followell and Gurley Refining Company ("GRC")
(collectively, "Plaintiffs") appeal an order of the district court1 dismissing this action
for failure to state a claim. We affirm.


      1
       The Honorable William R. Wilson. Jr., United States District Judge for the
Eastern District of Arkansas.
       The dispute between Plaintiffs and the Environmental Protection Agency
("EPA") has, as the district court noted, "a long and tortuous history" reaching back
more than twenty years when the EPA filed a civil action in 1987 alleging Plaintiffs
violated the Comprehensive Environmental Response Compensation and Liability Act
of 1980 ("CERCLA"). The parties are familiar with the factual and procedural
history, which is also recited in the district court's opinion, Followell v. United States,
No. 4:07CV00225WRW, 2007 WL 1959152 (E.D. Ark. July 02, 2007). Thus, we
repeat only minimal facts as relevant here. The EPA initially brought suit against
GRC, Gurley Refining Company, Inc., R.A. Caldwell, William Martin Gurley, Betty
Gurley, and Larry Gurley. Later, the CERCLA claims against Betty Gurley and GRC,
who are herein Plaintiffs, were dismissed with prejudice. The remaining defendants
were eventually found liable for almost $20 million as a result of two separate
successful CERCLA suits.

       During the course of the CERCLA litigation, William Gurley fraudulently
transferred roughly $17 million in assets to Betty Gurley. After judgment was entered
against him, he declared bankruptcy. For over a decade, William Gurley, Betty
Gurley, and GRC have engaged in "vexatious litigation" to prevent the EPA from
collecting the debt. Multiple federal courts, including the Eleventh Circuit and
bankruptcy courts in Florida and Tennessee, have held the EPA is entitled to the assets
transferred to Betty Gurley. Plaintiffs filed this action on March 15, 2007, seeking a
declaratory judgment claiming the EPA is barred from seeking any portion of its claim
from the fraudulent transfers to Betty Gurley because it failed to pursue a fraudulent
conveyance action in the original CERCLA suit.

       The district court dismissed Plaintiffs' claim with prejudice on the grounds of
res judicata and collateral estoppel, finding Plaintiffs had more than ample opportunity
to litigate their claims, and have in fact recently litigated this same claim in
Bankruptcy Court in Orlando, Florida. See In re Gurley, 357 B.R. 868 (Bankr. M.D.
Fla. 2006). After a careful de novo review, Lundquist v. Rice Mem'l Hosp., 238 F.3d

                                           -2-
975, 976 (8th Cir. 2001) (setting forth the standard of review), we agree with the
district court's conclusion res judicata precludes Plaintiffs' "relitigation of a claim on
grounds that were raised or could have been raised in the prior action." Lane v.
Peterson, 899 F.2d 737, 741 (8th Cir. 1990).2 As the district court appropriately
stated:

      Plaintiffs have litigated and relitigated the issue of the EPA's entitlement
      to funds that are part of the Gurley bankruptcy estate. They have
      brought the same claims under various guises, but the substance is
      always the same . . . . Plaintiffs have engaged in vexatious litigation,
      clogging the dockets of bankruptcy courts, district courts, appellate
      courts, and the United States Supreme Court . . . . Plaintiffs are playing
      fast and loose with the Court in their ongoing attempt to avoid payment
      of the judgment EPA obtained in the CERCLA actions. Their efforts
      have involved numerous court orders, all adverse to their position. It is
      time to stop wasting judicial resources with frivolous arguments.

Followell, 2007 WL at *6-7.

      For the reasons stated by the district court in its opinion, we affirm its decision
pursuant to Eighth Circuit Rule 47B.
                       ______________________________




      2
       The Lane court notes, "In its generic sense 'res judicata' is a broad term that
encompasses both issue preclusion and claim preclusion." 899 F.2d at 741 n.3
(internal citations omitted).

                                           -3-